DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on November 7, 2019, claims benefit to a U.S. provisional application, filed on November 12, 2018.
Restriction
Restriction to one of the following claimed inventions is required under 35 U.S.C. 121.
I. Claims 1-21, classified in H04W 24/08, are directed to transmitting a report to the core network based at least in part on a difference between the first network load and the second network load or a change in one or more of the first network load or the second network load.
II. Claims 22-30, classified in H04W 24/10, are directed to configuration of two or more available reporting schemes or corresponding mobility report configurations based on capability information transmitted from a plurality of child nodes.
Claim groups I and II are considered as independent or distinct from each other because of the following reasons.
Claim groups I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. MPEP 806.05(d). In the instant case, sub-combination II has separate utility such as predictable use of capability information transmitted from a plurality of child nodes. 
The examiner has required restriction between sub-combinations usable together. Where the applicant elects a sub-combination and claims thereto are subsequently found allowable, any 
Restriction for examination purposes as indicated is proper because the claim groups listed in this action are independent or distinct for the reasons given above, and there would be a serious search and/or examination burden if restriction were not required for the following reasons. Claim groups I and II would require different search terms in combination with different classifications under the Cooperative Patent Classification (CPC) system, and different search results for each sub-combination would yield different prior art references for review.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476